NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRICE ANTHONY PEELER,                           No.    18-16870

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00582-TLN-CKD

 v.
                                                MEMORANDUM*
KEVIN REALI; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      California state prisoner Brice Anthony Peeler appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging false

arrest and malicious prosecution claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Wilhelm v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We may affirm on any basis

supported by the record. See Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008). We affirm.

      The district court properly dismissed Peeler’s malicious prosecution claim

because Peeler failed to allege facts sufficient to show that defendants acted with

malice and without probable cause. See Lacey v. Maricopa County, 693 F.3d 896,

919 (9th Cir. 2012) (en banc) (elements of malicious prosecution claim under

§ 1983); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although

pro se pleadings are liberally construed, a plaintiff must allege sufficient facts to

state a plausible claim).

      Dismissal of Peeler’s false arrest claim was proper because Peeler failed to

allege facts sufficient to show that defendants lacked probable cause to arrest him.

See Dubner v. City & County of San Francisco, 266 F.3d 959, 964 (9th Cir. 2001)

(requirements for a false arrest claim). To the extent Peeler’s claims rest on an

implied invalidity of his conviction, they are barred by Heck v. Humphrey, 512

U.S. 477, 486-87 (1994).

      To the extent that Peeler’s claims against defendants are based on a theory of

respondeat superior, Peeler failed to state a claim because neither government

                                           2                                     18-16870
entities nor individuals can be held vicariously liable under § 1983. See Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690-94 (1978) (explaining that a municipality

cannot be held liable under § 1983 on a respondeat superior theory); Starr v. Baca,

652 F.3d 1202, 1207 (9th Cir. 2011) (a supervisor is liable under § 1983 only if he

or she is personally involved in the constitutional deprivation or there is a

“sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                           3                                    18-16870